                                                                                            FILED
                                                                                   2019 May-15 PM 01:42
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

RONALD L. ETHEREDGE,                       )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 5:18-cv-01553-LSC-SGC
                                           )
GENE MITCHELL, Sheriff, et al.,            )
                                           )
       Defendants.                         )

                           MEMORANDUM OPINION
       On April 4, 2019, an Order sent by the court to the plaintiff at his address of

record was returned marked “Return to Sender” and “Unable to Forward.” (Doc.

26).   Because state court records reflected the plaintiff was detained in the

Lawrence County Jail, the magistrate judge ordered the plaintiff to notify the court

within fifteen (15) days as to whether the Lawrence County Jail was his correct

mailing address. (Doc. 27). When that time period elapsed with no response from

the plaintiff, the magistrate judge entered a report on May 1, 2019, recommending

this action be dismissed without prejudice due to the plaintiff’s failure to prosecute.

(Doc. 29). The report and recommendation has been returned to the court marked

“Return to Sender,” “Not Here,” and “UTF.” (Doc. 30).

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report
is ADOPTED and the recommendation is ACCEPTED. Accordingly, this matter

will be dismissed without prejudice due to the plaintiff’s failure to prosecute.

      DONE and ORDERED on May 15, 2019.



                                           _____________________________
                                                  L. Scott Coogler
                                            United States District Judge
                                                                                   160704




                                          2
